Citation Nr: 0531831	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of lacerating wound, left hand.

2.  Entitlement to service connection for arthritis, left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By a May 2002 rating decision, the RO denied the veteran an 
increased rating in excess of 10 percent for his service-
connected residuals of lacerating wound, left hand.  A Notice 
of Disagreement was received in April 2003.  A Statement of 
the Case was issued in July 2003.  A timely appeal was 
received in August 2003.

By a February 2004 rating decision, the RO denied service 
connection for arthritis, left hand.  A Notice of 
Disagreement was received in February 2004.  A Statement of 
the Case was issued in July 2004.  A timely appeal was 
received in August 2004.

The Board notes that the veteran initially requested a Travel 
Board hearing, but he withdrew that request in September 
2004.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's residuals of lacerating wound, left hand, 
evaluated as injury of Muscle Group IX, are not productive of 
limitation of motion of the thumb with a gap of more than 2 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, unfavorable 
ankylosis of the thumb, or favorable ankylosis of at least 
two digits.

2.  The veteran's residuals of lacerating wound, left hand, 
include a painful transverse scar overlying the distal 
metacarpal.

3.  The arthritis in the veteran's left hand is not related 
to the lacerating wound he received in service, nor did it 
manifest within one year after his discharge from service.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for residuals of a laceration wound (Muscle 
Group IX injury), left hand, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
Diagnostic Code 5224 through 5230, and 4.73 Diagnostic Code 
5309 (2005).

2.  The criteria for a separate disability rating of 10 
percent, but no higher, for residuals of a laceration wound 
(painful scar), left hand, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic Code 
7804 (2005).

3.  Service connection for arthritis, left hand, is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Increased Rating Claim

Notice was provided to the veteran in December 2001, prior to 
the initial AOJ decision.  Subsequent notice was sent to the 
veteran in May 2003 and January
 2005.  These letters advised the veteran of all the required 
information, as stated above.  In addition, by means of the 
rating decision, statement of the case and supplemental 
statements of the case, the veteran was advised of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim. 

He also was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met.

Although the veteran was not notified of the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession) until January 2005, the Board finds 
that any defect with respect to the timing of this notice 
requirement was harmless error and any prejudice to the 
veteran has been cured by the January 2005 notification and 
subsequent VA process.  The earlier letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
The veteran was given an opportunity to respond to the 
January 2005 notice, and his claim was readjudicated in a May 
2005 Supplemental Statement of the Case.  In addition, he was 
also provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claim with 
appropriate evidence.  Thus, the Board considers the notice 
requirements met, and any error as to the timing of the 
notice to be harmless.  VA has, therefore, complied with the 
notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any current VA or non-VA medical 
care providers for his service-connected disability, although 
this information was requested of him.  He did, however, 
submit a brief statement from a private physician regarding 
medication taken for his left hand condition.  The veteran 
was asked to provide a release for all private medical 
records but has not done so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (2005).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in April 
2002 and April 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  The veteran has not reported receiving 
any recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   


Service Connection Claim

Notice was provided to the veteran in March 2004, subsequent 
to the initial AOJ decision.  Subsequent notice was sent to 
the veteran in January 2005.  Where, as here, notice was not 
provided prior to the initial AOJ decision, the veteran has 
the right to content complying notice and proper subsequent 
VA process.  The Board finds that any defect with respect to 
the timing of the notice requirement has been cured by the 
subsequent proper notice and VA process, and was, therefore, 
harmless error.  The veteran's claim was filed in October 
2001.  Although notice was provided after the initial 
adjudication, the veteran was provided an opportunity to 
respond to all notices.  After waiting a reasonable time for 
the veteran to respond, the RO readjudicated the veteran's 
claim in July 2004, October 2004 and May 2005.  In addition, 
by means of the rating decision, statement of the case and 
supplemental statement of the case, the veteran was advised 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim. 

He was also provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the file.  The veteran did not 
identify any VA or non-VA medical treatment for his claimed 
condition.  He did, however, submit a brief statement from a 
private physician regarding medication taken for his left 
hand condition.  The veteran was asked to provide a release 
for all private medical records but has not done so.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statement of the Case of what evidence 
the RO had obtained and considered in rendering its decision.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided relevant VA examinations in April 2002 and April 
2005. 

In conclusion, the Board finds that VA has satisfied the duty 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran has been service-connected for his left hand 
residuals of a laceration wound since August 1946.  He seeks 
an increase in his current 10 percent disability rating.  
Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of left hand laceration wound is 
currently assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.73, Diagnostic Code 5309, which applies to 
residuals of injury to muscle group IX, namely the intrinsic 
muscles of the hand.  The function of these muscles is listed 
as the forearm muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of the hand 
include: Thenar eminence; short flexor, opponens, abductor 
and adductor of the thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; four lumbricales; 
four dorsal and three palmar interossel.  38 C.F.R. § 4.71a, 
Diagnostic Code 5309 (2005); see also 38 C.F.R. § 4.56 
(2004).  Diagnostic Code 5309 further provides that the hand 
is so compact a structure that isolated muscles injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc., and therefore, such an injury should 
be rated on limitation of motion with a minimum 10 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5309, Note (2005).  

Limitation of motion of individual digits is evaluated under 
38 C.F.R. §4.71a, Diagnostic Codes 5228 through 5230.  The 
Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating ankylosis or limitation 
of motion of single or multiple digits of one hand under 38 
C.F.R. § 4.71a, which became effective August 26, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
26, 2002, neither the RO nor the Board could apply the 
revised rating schedule. 

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows:  
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2005).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230, Note 3 (2005).  Finally for ankylosis of individual 
fingers, evaluation as amputation and an additional 
evaluation for resulting limitation of motion of other digits 
or interference with overall function of the hand must be 
considered.  See Note following 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2005).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. § 
4.69 (2005).   

The veteran underwent VA examinations in April 2002 and April 
2005.  At both examinations, the veteran complained of pain, 
weakness and dropping of objects with associated material 
handling.  Physical examination demonstrated he had full 
range of motion of his fingers to the distal palmar crease 
with the exception of his ring finger minus 1 cm. and 2 cm., 
respectively.  However, the examiner stated that the loss of 
range of motion of the ring finger was associated with the 
veteran's generalized osteoarthritic degenerative changes, 
which is secondary to the normal aging process, and not due 
to the laceration would.  As to functional loss, the examiner 
stated that the veteran's residuals from his service-
connected laceration wound would only give him difficulty 
with heavy and repetitive material handling with the left 
upper extremity.  

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 10 percent 
for the muscle injury residuals from the laceration would to 
the left hand.  In order to be entitled to a higher rating of 
20 percent, the thumb would have to be limited in motion with 
a gap of more than 2 inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, unfavorable ankylosis of the thumb, or favorable 
ankylosis of at least two digits.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 through 5230 (2005).  The medical 
evidence does not show that the thumb on the veteran's left 
hand is involved or that there is ankylosis of any of his 
fingers.  In addition, DeLuca would not permit a higher 
disability rating because the only functional loss identified 
is some weakness and a difficulty with heavy and repetitive 
material handling.  This limitation is already accounted for 
in the current 10 percent rating.

Although the veteran is not entitled to a disability rating 
in excess of 10 percent for the muscle injury residuals of 
the left hand laceration, the Board notes that at the April 
2005 VA examination, the examiner noted that there was a 5 
cm. transverse scar overlying the distal metacarpal, and the 
veteran demonstrated mild pain along the course of the scar.  
While pyramiding disabilities is to be avoided, 38 U.S.C.A. 
§ 1155 (West 2002) and 38 C.F.R. § 4.14 (2005), it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for one condition is duplicative of or 
overlapping with the symptomatology of the other condition.  
Id. at 262.  

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are painful upon examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  Because the symptomatology of 
the veteran's painful scar is separate and distinct from the 
symptomatology of the muscle injury residuals (i.e., 
limitation of motion), the Board finds that the veteran is 
entitled to a separate rating of 10 percent for the painful 
scar residuals of the laceration wound to the left hand.  

III.  Analysis - Service Connection Claim

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

At the VA examinations in April 2002 and April 2005, x-rays 
of the left hand noted diffuse osteoarthritic degenerative 
changes of the distal interphalangeal, proximal 
interphalangeal and metacarpal phalangeal joints.  The 
examiner diagnosed the veteran to have generalized 
osteoarthritis of the left hand.  It was opined, however, 
that the osteoarthritis is secondary to the aging process, 
and is unrelated to the veteran's transverse laceration and 
tendon repair.  There is no medical evidence to contradict 
this examiner's opinion.  The Board, therefore, finds that 
the left hand arthritis is not proximately due to or the 
result of the left hand laceration wound and muscle injury 
and scar residuals thereto.  Secondary service connection is 
denied.

This does not, however, stop the Board's inquiry.  The Board 
must also consider whether the veteran is entitled to direct 
service connection or presumptive service connection.  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  The veteran here has been diagnosed 
with osteoarthritis of his left hand.  38 U.S.C.A. § 
1112(a)(4) (West 2002) provides for such presumptive service 
connection when osteoarthritis manifests to a compensable 
degree of 10 percent within 1 year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).   

The Board has already determined, based on the medical 
evidence, that the veteran has a current disability in the 
form of osteoarthritis of the left hand.  The next inquiry is 
whether the veteran incurred an injury or disease to the left 
hand in service.  A review of the medical records reveals the 
only injury to the veteran's left hand was the laceration 
wound for which he is service connected.  There is no 
evidence of arthritis in the left hand while he was in 
service.

Finally, in order to be entitled to service connection, the 
evidence must show a relationship between the in-service 
injury and the current disability.  As previously discussed, 
the VA examiner in both April 2002 and April 2005 opined that 
the osteoarthritis in the veteran's left hand is not related 
to the in-service laceration wound.  Direct service 
connection is, therefore, not warranted.

If the osteoarthritis in the veteran's left hand was 
manifested to 10 degrees or more within one year after 
service, the veteran may be entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309(a) (2005).  The 
veteran was discharged from service in August 1946.  A review 
of the medical evidence of record for the one year subsequent 
to the veteran's discharge does not reveal that he was 
diagnosed with osteoarthritis in his left hand during that 
time period.  The veteran is, therefore, not entitled to 
presumptive service connection.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left hand arthritis.  His appeal 
is thus denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of lacerating wound, left hand, is denied.

Entitlement to a separate rating of 10 percent, but no 
higher, for painful scar residuals of laceration wound, left 
hand, is granted, subject to controlling regulations 
governing the payment of monetary benefits.




Entitlement to service connection for arthritis, left hand, 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


